UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-598



In Re: TERRY O'CONNOR PAGE,

                                                            Petitioner.




                On Petition for Writ of Mandamus.


Submitted:   November 21, 1996             Decided:   December 12, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Terry O'Connor Page, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry O'Connor Page filed a petition for a writ of mandamus

seeking an order compelling a United States Magistrate Judge to

apply what Page deems the proper law when considering claims of

ineffective assistance of counsel raised by state prisoners. We

deny the petition.
     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the
relief he desires" and that his right to such relief is "clear and

indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Page has not made such a showing. Accordingly, we deny his

petition for a writ of mandamus. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2